Opinion by
Ford, J.
In accordance with stipulation of counsel that the items marked “A” consist of nylon gill nets similar in all material respects to those the subject of Abstract 63947, the merchandise was held dutiable at 22% percent under paragraph 1006, as modified, as gill nets, wholly or in chief value of flax or ramie, by similitude. The items marked “B,” stipulated to consist of fish netting similar to that involved in said Abstract 63947, were held dutiable at 25 percent under the provision in paragraph 923, as modified, for cotton fishing nets, by similitude.